Citation Nr: 1754422	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  13-32 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a right shoulder disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy with active duty from July 1943 to March 1946.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which, among other things, denied the Veteran's claim for entitlement to service connection for a right shoulder disability. 

On the Veteran's November 2013 Form 9 Substantive Appeal, he indicated that he wished to have a videoconference hearing before a Veterans Law Judge.  In accordance with his request, the Veteran was scheduled for a videoconference hearing in May 2017.  However, the Veteran failed to attend his scheduled hearing and did not request that the hearing be postponed or provide good cause for not attending.  Accordingly, the Veteran's request is deemed withdrawn and the Board will proceed with adjudication of the issue on appeal.  38 C.F.R. § 20.704(d)(2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.§ 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets further delay in this matter, additional development is required before the Veteran's claim may be adjudicated on the merits. 

To date, the Veteran has not had a VA examination in connection with his claim for entitlement to service connection for a right shoulder injury.  The Board finds that there is a documented in-service injury to his right arm ("Dislocated rt. ar. 1944") in 1944, as noted on his March 1946 separation examination.  However, it is unclear as to whether or not the Veteran has a current right shoulder disability and if so, whether or not it is related to the Veteran's active duty service.  As the Board finds that the evidence of record does not contain sufficient competent medical evidence to decide the Veteran's claim, an examination is warranted to clarify any potential right shoulder disabilities and to determine their nature and etiology.  38 C.F.R. § 3.159(c)(4)(2017);  McLendon v. Nicholson 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA and private treatment records and associate them with the Veteran's claims file. 

2.  Once any outstanding treatment records have been received, schedule the Veteran for a medical examination with the appropriate personnel.  The Veteran's claims file, to include a copy of this remand, should be made available to the examiner.  After a complete review of the record, the examiner is asked to provide the following opinions: 

a.  Determine whether or not the Veteran has any current right shoulder disabilities. 

b.  For each disability identified, provide an opinion as to whether or not the disability is etiologically related, in whole or in part, to the Veteran's active duty service and specifically, the documented in-service injury in 1944. 

The examiner is advised that the Veteran is competent to report injuries and symptoms, and his lay statements regarding his dislocation of his right shoulder in-service and continued problems since must be considered and discussed in formulating the requested opinions.  If his reports are discounted, the examiner should provide an explanation for doing so.  The Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records. 

A complete rationale for all opinions rendered must be provided.  If the examiner cannot provide an opinion without resorting to speculation, he or she should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any benefit sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case, afforded a reasonable opportunity to respond, and the case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate






action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012)




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017). 

